IN THE SUPREME COURT OF THE STATE OF DELAWARE

  SHEILA SUMMERS,                       §
                                        §   No. 373, 2017
         Respondent Below-              §
         Appellant,                     §
                                        §   Court Below—Family Court
        v.                              §   of the State of Delaware
                                        §
  CHARLES GARRISON,                     §   File No. CN15-06533
                                        §   Pet Nos. 17-12801 and
         Petitioner Below-              §            17-15979
         Appellee.                      §

                         Submitted: November 20, 2017
                          Decided: November 30, 2017

                                    ORDER

      This 30th day of November 2017, it appears to the Court that, on October 31,

2017, the Chief Deputy Clerk issued a notice to the appellant to show cause why her

appeal should not be dismissed for her failure to pay the Family Court appeal fee

and for failure to file a completed motion to proceed in forma pauperis as directed

by the Court. The appellant failed to respond to the notice to show cause within the

required ten-day period. Dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                BY THE COURT:

                                /s/ James T. Vaughn, Jr.
                                Justice